DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 16 – 17 & 21, the cancellation of claims 6, 8, & 20, and the addition of claims 22 – 24.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nilsson  et al. (US 2020/0236907 A1).
With regard to claim 1, Nilsson et al. teach a weighted blanket comprising a first textile layer (11) (Applicant’s “fabric layer”) and a plurality of weight elements arranged as a layer (2) (Applicant’s “weighted layer”) (paragraph [0009] & Fig. 1). The weight layer may be fixated to the textile layers by gluing (i.e. an adhesion layer) (paragraphs [0011] & [0065]).

    PNG
    media_image1.png
    379
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    276
    media_image2.png
    Greyscale

As shown in Fig. 5b above, Nilsson et al. teach the seams (adhesion layer) is configured as elongated elements. Additionally, Nilsson et al. teach the seams (adhesive) are formed having a curved extension (Applicant’s “winding configuration”) (paragraph [0064]).

With regard to claim 11, Nilsson et al. teach a second textile layer (12) (Applicant’s “cover on opposite side of the weighted layer and the adhesion layer form the fabric layer”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 1 above, and further in view of Chen (US 2004/0072942 A1).
With regard to claim 2, Nilsson et al. fail to teach the composition of the adhesion layer.
Chen teaches adherent gels (characterized as “adhesive gels” for adhering to substrates (paragraph [0093])) composed of polyurethane elastomer material (paragraph [0143]). The gels adhere to fabric substrates by interlocking (paragraph [0063] & [0082]). Elastomer adherent gels have high tear resistance, high fatigue resistance, and high stress rupture (paragraph [0004]).
Therefore, based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an elastomeric gel for the adhesive used in the weighted blanket because elastomer gel adherents have been shown to have high tear resistance, high fatigue resistance, and high stress rupture.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 1 above, and further in view of Clark (US 2021/0093104 A1).
With regard to claim 3, Nilsson et al. teach the weight elements may be plastic materials (paragraph [0054]), but do not explicitly teach the plastic materials are elastomer gels.
Clark teaches a weight blanket comprising a cooling gel (weight) composed of polyurethane (elastomer) gel is flexible and transfers heat from the body to the room acting as a heat sink (paragraphs [0006] & [0024]).
Therefore, based on the teachings of Clark, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyurethane (elastomer) gel for the weight material of the weighted blanket because it is flexible and will act as a cooling material, transferring heat from a person’s body to the room, acting as a heat sink.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. & Clark, as applied to claim 3 above, and further in view of Chen (US 2004/0072942 A1).
With regard to claim 4, Nilsson et al. fail to teach the adhesion layer and the weighted layer comprise the same material.
Chen teaches adherent gels composed of polyurethane elastomer material (paragraph [0143]). The gels adhere to fabric substrates by interlocking (paragraph [0063] & [0082]). The polyurethane elastomer gel can be interlocked with urethane substrates (paragraph [0253]).
Therefore, based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the weighted material and the adhesive elastomeric gel to be composed of the same elastomeric material (e.g. urethane) because the adhesive polyurethane elastomeric gel interlocks well with other urethane materials.

Claim(s) 5, 7, & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. & Clark, as applied to claim 3 above.
With regard to claim 5, Nilsson et al. do not explicitly teach glue (adhesion layer) extends substantially across the fabric layer. 
However, Nilsson et al. teach an embodiment in which the weighted compartments are joined by different types of seams (stitching) (24 of Fig. 5b below & paragraph [0064]). It would have been obvious to one of ordinary skill in the art to use any type of known method of joining the compartments, besides stitching, such as adhesive. Nilsson teaches in paragraph 65 adhesives can be used. As shown in Fig. 5b below, the seams (adhesive) extends substantially across the fabric layer, only partially covering the fabric.

    PNG
    media_image2.png
    335
    276
    media_image2.png
    Greyscale


With regard to claim 7, as shown in Fig. 5b above, Nilsson et al. teach the seams (adhesion layer) configured as elongated elements extends substantially across the fabric layer.
With regard to claim 9, as shown in Fig. 5b above, the seams (24)(adhesion layer) covers at most half of an area of the fabric layer.
With regard to claim 10, as shown in Fig. 5b above, the seams (24)(adhesion layer) covers at most one fourth of an area of the fabric layer.

Allowable Subject Matter
Claims 12 – 19 & 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent 12, & 22, as discussed in the previous office action for claim 18, the closest prior art (Nillson et al.) fails to teach weighted features of a blanket with a winding configuration on the adhesion layer.
Claims 13 – 15 & 23 – 24 are dependent on claims 1, 12, & 22 and therefore also allowable.
With regard to independent claim 16, as discussed in the previous office action, the closest prior art (Chen) fails to teach applying the adhesive elastomer gel to a first substrate material (e.g. fabric) at a higher first temperature than applying a second substrate material (e.g. plastic, urethane) to said adhesive elastomer gel.
Claims 17 – 19 are dependent on claim 16 and therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues, “Claim 1 recites a weighted blanket comprising a fabric layer, an adhesion layer o[n] the fabric layer, and a weighted layer on the adhesion layer. As amended, claim 1 recites that the adhesion layer comprises elongated elements having winding confirmations.
“It is respectfully submitted that Russin does not expressly or inherently describe an adhesion layer comprising elongated elements having winding confirmations” (Remarks, Pg. 9).
“Claim 16 recites a method for manufacturing a weight blanket. The method of claim 16, as amended, includes applying an adhesion material heated to a first temperature to the fabric layer to define an adhesion layer adhering to the fabric. In addition, the method of amended claim 16 includes applying a weight material heated to a second temperature to the adhesion layer to define a weighted layer comprising a plurality of elongated weighted features to the adhesion layer. The second temperature is less than the first temperature. The weight layer adheres to the adhesion layer” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claims 1 & 16, Applicant’s arguments with respect to Russin, Sr. et al. have been fully considered and are persuasive.  The rejection of claims 1, 11, 16, & 19 over Russin, Sr. et al. has been withdrawn. 

Applicant argues, “Applicant argues, “Claim 1 recites a weighted blanket comprising a fabric layer, an adhesion layer o[n] the fabric layer, and a weighted layer on the adhesion layer. As amended, claim 1 recites that the adhesion layer comprises elongated elements having winding confirmations.
“It is respectfully submitted that Nilsson does not expressly or inherently describe an adhesion layer comprising elongated elements having winding confirmations. Therefore, Nilsson does not anticipated every claim of claim 1. As such, under 35 U.S.C. § 102(a)(2), claim 1 is allowable over Nilsson” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to the teachings of Nilsson et al. of Applicant’s amended claim 1 have been fully considered but they are not persuasive.  Applicant’s amended claim 1 incorporates the subject matter of previous claims 6 & 8 (now cancelled). As discussed on pages 8 – 9 of the non-final rejection dated 9/02/2022, claim 6 and 8 were rejected over Nilsson et al. The above rejection of claim 1 has been modified to include the previous rejections made for claims 6 and 8 over Nilsson et al.

Applicant argues, “Claim 2 is allowable, among other reasons, for depending from claim 1” (Remarks, Pg. 12).
Applicant argues, “Claim 3 is allowable, among other reasons, for depending from claim 1” (Remarks, Pg. 12).
Applicant argues, “Claim 4 is allowable, among other reasons, for depending from claim 1” (Remarks, Pg. 12).
Applicant argues, “Claims 5, 7, 9, and 10 allowable, among other reasons, for depending from claim 1. Claims 6 and 8 have been canceled without prejudice or disclaimer” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “Claim 17 is allowable, among other reasons, for depending from claim 16” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 16, Applicant’s arguments have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 

Applicant argues, “The allowance of claims 12 – 15 and the indicate that claims 8, 18, 20, and 21 recite allowable subject matter are noted with appreciation” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: The Examiner notes the indication of claim 8 as allowable in the previous office action was a typographical error due to the fact that claim 8 was also rejected over Nilsson et al. Claims 12 – 15 remain allowable. The Examiner notes Applicant has incorporated the allowable subject matter of previous claim 20 into claim 16. Therefore, claims 16 – 19 & 21 are now allowable.

Applicant argues, “New claims 22 – 24 have been added. It is respectfully submitted that new claims 22 – 24 do not introduce new matter into the application” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: New claim 22 incorporates subject matter previously indicated as allowable in previous claim 18. See discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781